DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 18-19, 21, 23, and 25-26 are pending in the application and have been examined.

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 6/11/2021, with respect to claims 18-19, 21, 23, and 25-26 have been fully considered and are persuasive.  The rejection of 3/3/2021 has been withdrawn. 

Allowable Subject Matter
Claims 18-19, 21, 23, and 25-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Kato et al. (US 8,652,007 B2) hereinafter Kato and Jun (KR20080012042A) hereinafter Jun are the closest prior art of record. Kato discloses providing a braking torque to an engine to slow down a vehicle. Jun discloses controlling a compressed air valve during a brake torque through an exhaust guide. However, Kato nor Jun disclose, “determining a temperature of an exhaust after treatment device located in the exhaust guide , wherein controlling the air valve comprises controlling the air valve in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596.  The examiner can normally be reached on Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/K.P.L./Examiner, Art Unit 3747                                                                                                                                                                                                        
/JOSEPH J DALLO/Primary Examiner, Art Unit 3747